Case 3:11-cv-02266-JPW Document 166-18 Filed 10/22/19 Page 1 of 6




                 EXHIBIT 18
     Case 3:11-cv-02266-JPW Document 166-18 Filed 10/22/19 Page 2 of 6

                                                                         17


 1     inquiry, initial interview with the inmate would be

 2     conducted; and then based on the information he

 3     provides, we would look into whether we can find any
 4     information that corroborates the inmate's claims.
 5                And if there's enough information gathered to

 6     corroborate or what have you, enough information to
 7     conduct an actual investigative report, then the

 8     threat assessment would be completed.
 9          Q     Okay.    And a few times you've referred to
10     issues with various groups.          What groups are you
11     referring to?
12          A     So part of our job in SIS is that we monitor
13     gangs.    And when I refer to groups, I'm referring to

14     gangs.    So we screen for specific gang issues.
15                So there are certain gangs that can't be
16     housed with each other based on incidents that have
17     occurred throughout other institutions, whatever.                      So

18     specific gangs are isolated, separated from others.
19     So that's one of our screenings that we do.
20                We ensure that if an inmate is affiliated
21     with a certain gang, that they will not be around
22     inmates of another rival gang that had incidents that
23     have occurred with those.
24          Q     And outside of gangs, are there any other
25     groups that are screened for?


                        ERVIN BLANK ASSOCIATES, INC.
     Case 3:11-cv-02266-JPW Document 166-18 Filed 10/22/19 Page 3 of 6

                                                                         18


 1          A     Terrorists, other international terrorists.

 2     There's other things like -- so I mean we have

 3     disruptive groups which are main gangs that have been
 4     determined to be most disruptive to institutions.
 5                Then we have what we call security threat

 6     groups which are other gangs that are -- have been
 7     involved in incidents but don't pose the major,

 8     significant disruption to the institution.
 9                Then we have security threat profiles of
10     individual things that inmates have done whether
11     they're escape risks, have a history of predilection
12     as far as sexual assault on other inmates and things
13     like that.

14                I mean there's different categories of
15     different things that we review every time an inmate
16     comes into the facility.
17          Q     And with respect to the groups that you look

18     at, from previous testimony we've heard that one type
19     of group that's looked at is the geographic location
20     an inmate's from.
21                So there sometimes can be problems between^--
22     and I'm just making up states here.             So like
23     California inmates and Texas inmates.             Is that
24     something you look out for?
25          A     Yes.    Right.


                         ERVIN BLANK ASSOCIATES, INC.
     Case 3:11-cv-02266-JPW Document 166-18 Filed 10/22/19 Page 4 of 6

                                                                         20


 1          Q      How does that process work?

 2          A      So basically if we -- again, the whole point

 3     of gathering intelligence and what have you if we
 4     evaluate certain incidents occurring not only
 5     specifically to our institution but other institutions

 6     throughout the country and it's determined that there
 7     is a possible issue between whatever groups that are

 8     currently being considered that can house with each
 9     other and we believe that there is a credible threat
10     to the safety and security of the institution as well
11     as those inmates being housed with each other, we will
12     put on a separation locally initially, and then
13     depending on how much other intelligence we gather

14     from those gangs, it may be referred higher than the
15     facility to the region and so forth to make a
16     determination whether there needs to be any further
17     separations at other institutions or nationally.

18          Q      Okay.    So when you say you would put on a
19     separation locally, is that different than a CIM
20     separation?
21          A      Yes.
22          Q      Is there any kind of term that's used for
23     that local separation?
24          A      Keep Away status, Keep Aways that we
25     consider.     We maintain basically as far as gangs are


                          ERVIN BLANK ASSOCIATES, INC.
     Case 3:11-cv-02266-JPW Document 166-18 Filed 10/22/19 Page 5 of 6

                                                                         38


 1     necessary that you find -- sorry.            Let me just start

 2     over.

 3                What types of information would you need to
 4     have or find in order to determine that there is a
 5     credible threat?

 6          A     Well, each case is different for each and
 7     every inmate.      It's all based on the inmate's

 8     statements, whatever he claims.            Whether there is
 9     information to substantiate his claims based on, like
10     I said, it may be previous incidents, may be previous
11     cases that were conducted.
12                You would basically go by the standard of,
13     you know, that we have to find something that

14     corroborates his information to show that there is a
15     threat.
16          Q     Okay.    And you were just discussing when an
17     inmate reports a concern with a group of individuals.

18     If an inmate reported that they felt in danger from a
19     specific other inmate, what steps would you take in
20     that investigation?
21          A     It would be the same.         It would be the same
22     thing.    We'd conduct a preliminary interview with the
23     inmate, try to get as much information from him as
24     possible why he believes there's a threat by that
25     specific inmate, and then make a determination as to


                        ERVIN BLANK ASSOCIATES, INC.
     Case 3:11-cv-02266-JPW Document 166-18 Filed 10/22/19 Page 6 of 6

                                                                         54


 1                 So if an inmate assaults another inmate,

 2     there's a criminal referral made.            We do not conduct

 3     any type of inquiries related to that assault until
 4     the FBI and AUSA's office make their determination
 5     whether to accept the referral or decline it.

 6          Q      And how long does it generally take for that
 7     determination to be made?

 8          A      Depends on the FBI and the United States'
 9     schedule.
10          Q      And does SIS have any role -- scratch that.
11                 Does SIS make any recommendations as to
12     whether or not the two inmates who were involved in
13     that assault are separated or kept apart?

14          A      So in all cases involving an inmate on inmate
15     assault or even a fight, if it's not classified as an
16     assault, it's just classified as an actual physical
17     altercation, those inmates would be separated and kept

18     separated regardless.
19                 Regardless if there's an investigative report
20     created, if they were involved in a documented
21     incident involving physical altercation between those
22     two inmates, they are separated completely.
23          Q      Okay.   And is that separation a CIM
24     separation or an informal Keep Away that's on the rec
25     and shower sheet?


                        ERVIN BLANK ASSOCIATES, INC.
